



COURT OF APPEAL FOR ONTARIO

CITATION: Hydro One Networks Inc. v.
    Ontario (Provincial Police), 2017 ONCA 112

DATE: 20170209

DOCKET: C62302

Feldman, Gillese and Pepall JJ.A.

BETWEEN

Hydro One Networks Inc.

Applicant (Appellant)

and

Ontario Provincial Police

Respondent (Respondent)

Robert Ryan, for the appellant

Christopher Diana and Hera Evans, for the respondent

Heard: February 3, 2017

On appeal from the order of Justice Gregory M. Mulligan
    of the Superior Court of Justice, dated May 19, 2016.

ENDORSEMENT

[1]

During the course of submissions, the court raised the issue of its
    jurisdiction to hear the appeal. Ultimately, the appeal was adjourned to
    receive written submissions on the jurisdiction issue. This is the courts
    endorsement respecting the adjournment.

[2]

Hydro One brought an application against the Ontario Provincial Police
    (OPP) to obtain a declaration that the OPP is required to provide to Hydro
    One, on request, when its property is damaged in a traffic accident, a copy of
    the accident report containing the names and addresses of the driver(s) and
    owner(s), the drivers licence number, insurance information and vehicle permit
    number. Hydro One requires this information to be able to seek compensation for
    its losses.

[3]

Initially, the application related to nine specific accident reports as
    well as the general declaration, but the OPP either consented to or did not
    oppose the order in respect of the specific reports. Those orders having been
    made, the only matter left to be determined was the general declaration.

[4]

The record consists of two affidavits filed by Hydro One, explaining
    that its property was damaged in each of the nine accidents and although it required
    the names of the parties to the accident and their contact information in order
    to be compensated for its loss, the OPP refused to provide a report containing
    all the necessary information without a court order. Therefore, in each case,
    Hydro One was required to commence court proceedings and obtain an order.

[5]

The OPP filed no record. However, its position on the application,
    contained in its factum, is that because of the
Freedom of Information and
    Protection of Privacy Act
, R.S.O. 1990, c. F.31 (
FIPPA
), it will
    not provide such reports containing the personal information of the persons
    involved in the accidents without the protection of a court order.

[6]

The court raised with counsel two issues respecting its jurisdiction to
    hear and determine the appeal as presented: 1) whether the court could make a
    declaration respecting the interpretation of a statute under rule 14.05(3)(d) of
    the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194 when there is no
    actual
lis
between the parties that is before the court; and 2) whether
    the court could make a declaration interpreting the provisions of the
FIPPA
when it is not hearing a judicial review of a decision of the privacy
    commissioner, and if it could, whether the privacy commissioner must be named
    as a party to the proceeding.

[7]

The appeal is adjourned to allow the parties the opportunity to provide
    written submissions to the court on these two jurisdictional questions as well
    as whether the record before the court is sufficient to consider the issue
    raised by the application and the appeal. Each party may provide a factum of a
    maximum of 15 pages within 15 days of the release of this endorsement.

K. Feldman J.A.

E.E. Gillese J.A.

S.E. Pepall J.A.


